BRADLEY D. Jesson, Chief Justice, concurring. My concurrence concerns our decision on direct appeal. I agree that, under the particular circumstances of this case, we should reverse and remand. However, I am of the opinion that there are other, similar circumstances in which our decision should not be applicable. In the case before us, Nancy Walton died without having the opportunity to personally file suit or in any way assert her right to co-ownership of the funds. The first time her right of ownership in the funds was asserted was after her death. I would limit our holding to that set of circumstances. If Mrs. Walton had discovered, prior to her death, the withdrawals made by Wilma South, and had filed suit or, in some tangible manner, made an attempt to recover the amount withdrawn by Wilma South in excess of her moiety, then Mrs. Walton’s cause of action should survive her death.